Citation Nr: 1527564	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  07-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a right knee disorder on or after May 1, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board remanded the Veteran's claim in November 2010 and later denied the claim in a May 2012 decision.  In September 2013, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's May 2012 decision and remanded the claim for further adjudication consistent with its memorandum decision.  

The Board remanded the Veteran's claim in May 2014 for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional relevant documents pertinent to the present appeal.
  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain an additional VA examination that complies with the Court's memorandum decision and the Board's May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that the February 2015 VA examiner indicated that the Veteran had pain not resulting in functional loss, but he did not state at what point or degree of motion the Veteran experiences pain.  In other words, the examiner did not identify at what point pain begins.  There was also no discussion of whether he has malunion or nonunion of the tibia and fibula or any manifestations analogous to such symptomatology.  As such, the Board finds that this case must be remanded to ensure compliance with its prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of the Veteran's service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's service-connected right knee disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  

The examiner should also state whether the Veteran has prosthetic replacement of the knee joint with residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should further indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia with loose motion requiring a brace or any symptomatology analogous thereto.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should indicate at what point or degree the Veteran experiences pain.  In other words, he or she should state when pain begins on range of motion testing.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should ensure that there has been compliance with the remand directives.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






